Citation Nr: 1730942	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  11-05 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to May 1995 and from October 2000 to October 2003, with an additional 4 months and 21 days of active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2011, the Veteran testified at a hearing at the RO before a Decision Review Officer.

In June 2014, the Board granted a partial increased rating for service-connected migraine headaches and denied a compensable rating for ingrown toenails.  At that time, the Board also remanded the PTSD claim for further development.

Based on the Veteran's consistent statements regarding his extreme financial hardship, the Board grants the reasonably raised motion to advance the Veteran's appeal on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has PTSD related to in-service stressors, to include a threat with a weapon by a fellow soldier and exposure to two suicides of other soldiers.  While the record includes a January 2017 formal finding of a lack of information to verify stressors, the Veteran asserts, in a February 2017 statement, that VA searched the wrong basic training unit when attempting to verify such stressors.  In this statement, the Veteran identifies the correct unit to be searched as basic training Company Alpha 6-10 BLT, 3rd Platoon, Ft. Leonard Wood, MO, in October 1990.  He further explains the stressor involving threats by a fellow soldier and describes a drill sergeant tackling PVT Carr to the ground, after which a weapon hit the ground, which resulted in shots being fired that grazed the sergeant's head.  Additionally, he describes, as in past statements, the stressors regarding the suicides of fellow soldiers.  In a January 2011 statement, the Veteran describes how prior to being tackled, PVT Carr turned and pointed his live weapon toward the Veteran and three other soldiers, threatening to kill them and then kill himself.

In view of the state of the record and the Veteran's assertions, the Board finds that further attempts to verify the Veteran's identified stressors should be conducted on remand pursuant to VA's duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, this issue is REMANDED for the following actions:

1.  Make additional requests from all appropriate source(s) for a complete copy of the Veteran's service records, including service treatment records, as well as service personnel records, that are not already included in the claims file.  Specifically, attempt to obtain records associated with the incident described by the Veteran involving PVT Carr and the firing of his weapon during basic training as part of Company Alpha 6-10 BLT, 3rd Platoon, Ft. Leonard Wood, MO, in or around October 1990.  All reasonable attempts should be made to obtain such records. 

If such records are unavailable, document the unavailability in the Veteran's claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and give them a reasonable opportunity to respond.  The issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

